DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to application 16/170,922 filed on October 25, 2018 in which claims 21-40 are presented for examination.

Status of Claims

Claims 21-40 are pending, of which claims 21, 27 and 35 are in independent form. Claims 21-40 are rejected for double patenting. Claims 21-40 are rejected under 35 U.S.C. 102(b). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 9,607,045 B2 (hereinafter referred as ‘045).  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Application 16/170,922
US Patent Application 9,607,045 B2
21.  A method comprising: 

obtaining a query that references relational data items from a relational data table; 




adapting the relational data items for processing by a stream engine to obtain streaming events; 













processing the streaming events with the stream engine to obtain incremental results; and 

outputting the incremental results in response to the query.


obtaining a relational query that references relational data items from a relational data table that lacks an explicit temporal attribute for ordering the relational data items of the relational data table; 

adapting the relational data items for processing by a stream engine by associating explicit temporal data with 

obtaining the incremental results of the streaming query from the stream engine; and 

outputting the incremental results.
 


It would be obvious for one with ordinary skill in the art at the time of the invention to obtaining the incremental results of the streaming query. Doing so would provide advantages such as adapting the relational data items for processing by a stream engine to obtain streaming events.
Since claim 21 is an obvious variant of claim 1 of ‘045, it is not patentably distinct from claim 1 of ‘045. 
This is a obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Claims 22-40 are rejected similarly. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-40 are rejected under 35 U.S.C. 102(b) as being anticipated by Black (US 7,010,838 B1).

Regarding claim 1-20. (Canceled).

Regarding claim 21, Black teaches obtaining a query that references relational data items from a relational data table (i.e., A Relational Data Stream Management System (RDSMS) is the similar to a Relational Data Base Management System (RDBMS), but processes streams of data records rather than tables of data records. Relational operations are similarly applicable to streams just as they are when defined over tables (relation operations such selection, projection, joins, unions etc). This means that relational queries and processing operations, which are mathematically well defined, can be logically extended to have similar simple yet powerful mathematical meaning when applied to streams; [col. 3 line 35]).
	Black teaches adapting the relational data items for processing by a stream engine to obtain streaming events (i.e., The tuples flow next to the Stream Engine, which executes the relational operations of the streams 
	Black teaches processing the streaming events with the stream engine to obtain incremental results (i.e., The Stream Engine responds to control commands that arrive through the Control Interface, and permit external entities to start, stop and reset the engine or specific streams, and other relevant control operations related to retransmission, recovery and relocation of streams; [col. 11 line 40]).
	Black teaches outputting the incremental results in response to the query (i.e., all physical communication with operating system files, streams, databases or applications is performed with such plug-ins, and can include data input, data output and data transformation operations; [col. 11 line 55]).

Regarding claim 22, Black teaches wherein adapting the relational data items comprises associating different progress intervals with different relational data items (i.e., In Paged time windows all time is chopped up into non overlapping time intervals and a record will always belong to only a single window--different from rolling windows where records belong to many different successive rolling windows. When two streams are Joined, records are matched using the join field (a field that must exist in all records to be joined) for records that lie within the same (specified) time window (based on the designated time-stamps of those records) and the result of each such match is the creation of a new output stream record comprising a union of the original fields of the constituent records; [col. 5 line 24]).

Regarding claim 23, Black teaches wherein the relational data items lack explicit temporal data (i.e., The destination machines (for example, given by the IP address along with the TCP-IP port) for a stream at any given time interval can be determined from the current state of the cached configuration information; [col. 9 line 2]).

Regarding claim 24, Black teaches outputting at least some of the incremental results before all of the relational data items from the relational data table have been processed (i.e., Timestamps of output records are derived from the timestamps of input records. They can be also explicitly defined (just as the other output fields are explicitly defined as a part of relational stream definition of the resulting output stream) or else a default policy can be set where the output timestamp is automatically created (often given as the earliest, latest or average of the input timestamps of the records contributing to the output record); [col. 9 line 38]).

Regarding claim 25, Black teaches configuring the different progress intervals to cause different streaming events to begin at different times and to end concurrently, wherein the configuring causes all of the relational data items to contribute to a final result produced by the stream engine (i.e., Each node buffers up its output streaming tuples, in case there is a need to retransmit the data. The amount of buffering is a configurable item and depends upon the amount of space required to store the tuples. The buffers optionally can be stored on disk to allow for potentially large amounts of data; [col. 10 line 2]).

Regarding claim 26, Black teaches wherein the different progress intervals are configured to group multiple rows of relational data items together in individual progress intervals (i.e., The tuples flow next to the Stream Engine, which executes the relational operations of the streams that are configured for that SP node. The tuples are presented to the relevant relational views and output tuples result. The Stream Engine manages a number of threads in order to take advantage of multi-processor computer systems, and will have differing implementation with differing levels of optimization and scheduling of stream operation execution. Indexing of stream definitions will be performed for cases where there are large numbers of streams present. This ensures efficient distribution of tuples to relevant stream operation executors or interpreters. The Local Optimizer allows optimization of the execution of stream definitions locally, allowing for techniques like compilation into natively executing code; [col. 11 line 21]).

Regarding claims 27-40. Claims 27-40 are essentially the same as the rejected claims above and rejected for the same reasons as applied hereinabove.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        12/31/2021